Filed 10/28/22 In re A.R. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re A.R. et al., Persons Coming                               B313333
Under the Juvenile Court Law.                                   (Los Angeles County
                                                                Super. Ct. No.
                                                                20CCJP05365A-B)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff,

         v.

M.R.,

         Defendant and Appellant;

H.B.,

         Defendant and Respondent.
     APPEAL from orders of the Superior Court of Los Angeles
County, Stacy Wiese, Judge. Dismissed.

     Jesse McGowan, under appointment by the Court of
Appeal, for Defendant and Appellant M.R.

      Paul A. Swiller, under appointment by the Court of Appeal,
for Defendant and Respondent H.B.

      No appearance for Plaintiff.
               ______________________________



      In October 2020, the Los Angeles County Department of
Children and Family Services (DCFS) filed a petition under
Welfare and Institutions Code section 3001 seeking the juvenile
court’s exercise of dependency jurisdiction over A.R. (born Oct.
2010) and K.B. (born Feb. 2013).2 The petition alleged that K.B.’s
presumed father, defendant and respondent H.B. (father),3
sexually abused A.R. and physically abused both minors; that
father and minors’ mother, defendant and appellant M.R.
(mother), had a history of engaging in domestic violence in the
presence of minors; and that father abused marijuana. The



1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.
2     We refer to A.R. and K.B., collectively, as minors.
3    H.B. is not A.R.’s father. A.R.’s alleged father did not
appear in the proceedings below and is not a party to this appeal.




                                 2
juvenile court dismissed the petition with prejudice at the
jurisdiction hearing held in May 2021.
      Mother purports to appeal from the dismissal of the
dependency petition. We conclude that she lacks standing and,
therefore, dismiss the appeal.
                         BACKGROUND
Prior Juvenile Dependency Case
      In 2014, the juvenile court sustained a section 300
dependency petition on behalf of minors, which alleged that
mother and father had a history of engaging in violent
altercations in minors’ presence. In August 2015, the juvenile
court terminated its jurisdiction with a custody order awarding
mother sole physical custody of K.B., with mother and father
sharing joint legal custody of K.B.
Domestic Violence Restraining Order (DVRO)
      In April 2019, mother obtained a three-year DVRO
protecting her from father. The same day, the family court4
approved a stipulated custody agreement under which father
received weekend visitation with K.B.
Allegations of Sexual Abuse
      In August 2020, mother was informed by an employee at
A.R.’s daycare that A.R. had been found in a restroom with his

4      We distinguish between the juvenile court and the family
court, which serve different purposes. (In re J.P. (2020)
55 Cal.App.5th 229, 239–240.) “‘The family court is established
to provide parents a forum in which to resolve, inter alia, private
issues relating to the custody of and visitation with
children. . . . The juvenile court, by contrast, provides the state a
forum to “restrict parental behavior regarding children, . . .
and . . . to remove children from the custody of their parents or
guardians.”’ [Citation.]” (Id. at p. 240.)




                                  3
penis in another boy’s mouth. When mother questioned A.R., he
disclosed that more than four years earlier, father had forced him
to perform oral sex. Father told A.R. that he “would get
whooped” if he told mother. A few days later, A.R. repeated his
account regarding father to a DCFS social worker. Father denied
the allegations.
       In September 2020, the family court modified the existing
custody and visitation order and granted mother sole legal and
physical custody of K.B., with father receiving monitored
visitation.
Dependency Petition
       In October 2020, DCFS filed a dependency petition seeking
the juvenile court’s jurisdiction over A.R. pursuant to section 300,
subdivisions (a) (serious physical harm), (b)(1) (failure to protect),
(d) (sexual abuse), and (j) (abuse of sibling), and over K.B.
pursuant to section 300, subdivisions (a), (b)(1), and (j).
       Counts b-1, d-1, and j-1 alleged that father sexually abused
A.R. by forcing A.R. to orally copulate father’s penis while father
choked A.R. Father threatened to strike A.R. if he disclosed the
sexual abuse to mother.
       Counts a-1, b-2, and j-2 alleged that mother and father had
a history of engaging in violent altercations in minors’ presence.
On prior occasions, father struck mother on the face and body. In
2018, father forced his way into mother’s home, pushed mother,
and prevented her from leaving. When mother jumped out of a
window, father chased her down the street, tackled her, and
struck her on the face, causing injury. Father had previously
choked, kicked, and threatened to kill mother. Father had
multiple convictions for inflicting corporal injury upon a
spouse/cohabitant (Pen. Code, § 273.5, subd. (1)).




                                  4
      Counts a-2, b-3, and j-3 alleged that father physically
abused A.R. by striking A.R., threatening to strike A.R., and
choking A.R. during sexual abuse. Counts a-3 and b-4 alleged
that father physically abused K.B. by striking her.
      Finally, count b-5 alleged that father had a history of
substance abuse and was a daily abuser of marijuana. Mother
knew of father’s substance abuse and failed to protect K.B. by
allowing father to have unlimited access to the child.
Jurisdiction Hearing
      The jurisdiction hearing was held on May 18, 2021. The
evidence admitted by the juvenile court included DCFS reports
and the transcript and video recording of a January 2021 forensic
interview of A.R. regarding the sexual abuse allegations. The
court entertained oral argument from mother’s counsel, father’s
counsel, A.R.’s counsel, and K.B.’s counsel. Mother’s counsel
asked the court to dismiss count b-5 regarding father’s alleged
marijuana abuse and mother’s failure to protect K.B. from it.
      Over DCFS’s objection, the juvenile court dismissed the
dependency petition in its entirety based on insufficient evidence.
      Regarding the allegations of domestic violence between
father and mother, the juvenile court observed that the last
incident had occurred two years earlier and thus the court was
“hard pressed to find there [wa]s a current risk that this could
cause injury or somehow affect” minors. With respect to the
allegations that father physically abused A.R. and K.B., the court
noted that father was not A.R.’s parent and that K.B. had
consistently denied that father had abused her. Regarding
father’s alleged substance abuse, the court stated that mother
and minors denied ever seeing father smoke marijuana.




                                 5
       The sexual abuse count “concern[ed]” the juvenile court
“like no other.” The court explained that it had “spent a lot of
time watching th[e] forensic interview[,]” “carefully watched
[A.R.]’s body language[,]” and “listened to every word that he
said.” The court stated: “To sustain an allegation like this, I
know that it is only preponderance of the evidence, but I have a
horrible feeling in my gut that it is not true.”
Appeal
       Mother filed a timely notice of appeal from “[a]ll
[j]urisdictional and [d]ispositional findings on May 18, 2021[.]”5
                           DISCUSSION
       Mother contends that the evidence of father’s history of
domestic violence compelled the juvenile court to assume
dependency jurisdiction under section 300, subdivision (b)(1).
Although the dismissal of a juvenile dependency petition is an
appealable order (In re Nicholas E. (2015) 236 Cal.App.4th 458,
463; In re Sheila B. (1993) 19 Cal.App.4th 187, 195–197
(Sheila B.)), we do not reach the merits of mother’s argument
because we conclude that she lacks standing to challenge the
order.
       “Not every party has standing to appeal every appealable
order. Although standing to appeal is construed liberally, and
doubts are resolved in its favor, only a person aggrieved by a
decision may appeal. [Citations.] An aggrieved person, for this
purpose, is one whose rights or interests are injuriously affected


5     Neither DCFS nor minors appealed from the order
dismissing the dependency petition. DCFS filed a letter in this
court stating that because it had argued below in support of the
juvenile court sustaining the petition in its entirety, it was “not
the proper respondent” and would not file a respondent’s brief.




                                  6
by the decision in an immediate and substantial way, and not as
a nominal or remote consequence of the decision. [Citations.]
These rules apply with full force to appeals from dependency
proceedings. [Citation.]” (In re K.C. (2011) 52 Cal.4th 231, 236.)
Because lack of standing is a jurisdictional defect, an appeal is
subject to dismissal if the appellant does not have standing. (In
re B.S. (2021) 65 Cal.App.5th 888, 893; In re D.M. (2012)
205 Cal.App.4th 283, 294.)
       Citing In re Lauren P. (1996) 44 Cal.App.4th 763, 770
(Lauren P.) and Allen M. v. Superior Court (1992) 6 Cal.App.4th
1069, 1075 (Allen M.), mother asserts that “[a] parent who takes
the position that juvenile court intervention is necessary has
standing to appeal the dismissal of a dependency petition.”6
       In Lauren P., the mother appealed from the juvenile court’s
dismissal of a dependency petition alleging that her daughter’s
father had sexually abused the child. (Lauren P., supra,
44 Cal.App.4th at p. 765.) In concluding that the mother was
“sufficiently aggrieved by the dismissal order to have standing to
appeal from it” (id. at p. 771), the Court of Appeal explained:
“[T]he public agency is not the only party whose interest is
affected by the dismissal of a dependency petition. Any parent
who takes the position that dependency jurisdiction is warranted
is aggrieved by dismissal of the petition. Just as a parent must
be permitted to present evidence and to argue in opposition to


6     Father did not respond to this contention in his
respondent’s brief or otherwise address mother’s standing to
appeal. We are, however, “undoubtedly at liberty to decide a case
upon any points that its proper disposition may seem to require,
whether taken by counsel or not[.]” (Hibernia Sav. & Loan Soc.
v. Farnham (1908) 153 Cal. 578, 584.)




                                7
dismissal below, so such a parent must be allowed to appeal from
a dismissal on the merits. [¶] The state’s exclusive power to
initiate a dependency proceeding does not equate to an exclusive
interest in the outcome of the proceeding. . . . [The mother] had a
natural interest in obtaining the state’s protection for her
daughter against future sexual abuse. Dismissal of the petition
injuriously affected this interest.” (Id. at pp. 770–771.) The
Court of Appeal also relied on the premise that the dismissal of
the petition “would be res judicata” and “[a] party who would be
bound by res judicata is sufficiently aggrieved to assert appellate
rights. [Citations.]” (Id. at p. 771.)
       The mother in In re Carissa G. (1999) 76 Cal.App.4th 731
(Carissa G.) also purported to appeal from an order dismissing a
juvenile dependency petition alleging sexual abuse by the father.
Disagreeing with Lauren P., the Court of Appeal concluded that
the mother lacked standing to challenge the order and dismissed
the appeal. (Carissa G., supra, at pp. 733–734, 738.) The Court
of Appeal reasoned: “While parents are entitled to appear and
participate in a juvenile dependency action, the proceeding is
initiated by the state, under the theory of parens patriae, to
protect a minor from abuse or neglect as defined by section 300.
[Citations.] Thus, the mere fact a parent takes a position on a
matter at issue in a juvenile dependency case that affects his or
her child does not alone constitute a sufficient reason to establish
standing to challenge an adverse ruling on it.” (Carissa G.,
supra, at p. 736.)
       The Court of Appeal in Carissa G. also observed that the
mother was not barred from seeking relief in a family law
proceeding regarding the alleged sexual abuse. (Carissa G.,
supra, 76 Cal.App.4th at p. 736.) Res judicata would not apply




                                 8
because an identical issue would not exist: “‘[T]he “issues” before
the family law court and juvenile court can never, in fact, be
“identical,” even if some or all of the facts of abuse or neglect
adduced in the two proceedings are the same, because of the
important differences between the purposes and operations of the
two courts, and the state’s overriding concern for the protection of
the children.’ [Citations.]” (Ibid.)
       We find the reasoning of Carissa G. more persuasive and
conclude that mother does not have standing to challenge the
dismissal of the dependency petition.7 Mother’s personal rights
and interests were not “injuriously affected by the decision in an
immediate and substantial way[.]” (In re K.C., supra, 52 Cal.4th
at p. 236; see also In re J.T. (2011) 195 Cal.App.4th 707, 717
[“Without a showing that the party’s personal rights are affected
by a ruling, the party does not establish standing”].) The
dismissal neither altered mother’s custody of minors nor did it
affect her ability to raise her concerns about her own or minors’
safety in a future family law proceeding.8 (See Carissa G., supra,

7     The other case relied upon by mother, Allen M., supra,
6 Cal.App.4th 1069, is inapposite and does not support mother’s
claim of standing. Allen M. considered whether a social services
agency “has an absolute right to dismiss a dependency petition
over the objection of the minor.” (Id. at p. 1071.) The Court of
Appeal concluded that it was still incumbent on the juvenile court
to “determine whether dismissal is in the interests of justice and
the welfare of the minor.” (Ibid.)

8     By its express terms, the DVRO mother obtained in
April 2019 protecting her from father expired on April 15, 2022.
The record before us does not disclose whether mother sought a
renewal of the DVRO. (See Fam. Code, § 6345, subd. (a) [DVRO
“may be renewed, upon the request of a party, either for five




                                 9
76 Cal.App.4th at p. 736 [“Nor is a parent left without a remedy
in this situation. Issues concerning custody and visitation can
also be dealt with in a family law proceeding”].)
       Mother’s lack of standing warrants dismissal of her appeal.
(See In re B.S., supra, 65 Cal.App.5th at p. 893; In re D.M., supra,
205 Cal.App.4th at p. 294.)9




years or permanently, without a showing of further abuse since
the issuance of the original order”].)
9      Even if we found that mother had standing, we would
affirm the juvenile court’s order dismissing the dependency
petition. We review such an order for substantial evidence.
(Sheila B., supra, 19 Cal.App.4th at p. 199.) Where, as here, “the
issue on appeal turns on a failure of proof at trial, the question
for a reviewing court becomes whether the evidence compels a
finding in favor of the appellant as a matter of law. [Citations.]
Specifically, the question becomes whether the . . . evidence was
(1) ‘uncontradicted and unimpeached’ and (2) ‘of such a character
and weight as to leave no room for a judicial determination that
it was insufficient to support a finding.’ [Citation.]” (In re I.W.
(2009) 180 Cal.App.4th 1517, 1528, disapproved of on other
grounds by Conservatorship of O.B. (2020) 9 Cal.5th 989, 1010,
fn. 7.) Here, the evidence regarding domestic violence was not
“‘uncontradicted and unimpeached’” (In re I.W., supra, at
p. 1528), as minors both denied that they had seen father and
mother hit each other and father denied the allegations. Given
the lack of evidence that father had engaged in domestic violence
for at least two years prior to the jurisdiction hearing, we cannot
say that the juvenile court was compelled, as a matter of law, to
find that a current risk to minors existed such that dependency
jurisdiction was warranted.




                                10
                       DISPOSITION
     The appeal is dismissed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                               _____________________, Acting P. J.
                               ASHMANN-GERST


We concur:



________________________, J.
CHAVEZ



________________________, J.
HOFFSTADT




                                11